                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,         )
                                  )
                 Plaintiff,       )
                                  )
      v.                          )             Case No. 19-CR-20036-01-CM/TJJ
                                  )
ANTHONY STOKES,                   )
                                  )
                 Defendant.       )
_________________________________ )

                       MOTION TO UNSEAL INDICTMENT

      Comes now the United States, by and through D. Christopher Oakley, Assistant

United States Attorney for the District of Kansas, and moves the Court for an order that

the above case in which the Indictment was filed on June 5, 2019, be unsealed.

      WHEREFORE, the United States requests that the Indictment in the above-

captioned case be unsealed.

                                                Respectfully submitted,

                                                STEPHEN R. MCALLISTER
                                                United States Attorney

                                                s/ D. Christopher Oakley
                                                D. CHRISTOPHER OAKLEY
                                                Assistant United States Attorney
                                                500 State Ave., Suite 360
                                                Kansas City, KS 66101
                                                Tele: 913-551-6730
                                                Fax: 913-551-6541
                                                Chris.Oakley@usdoj.gov
                                                Ks S.Ct.No. 19248




                                            1
                            CERTIFICATE OF SERVICE

      I hereby certify that on June 11, 2019, I presented the foregoing to the clerk of the

court for filing and uploading to the CM/ECF system.



                                                 s/ D. Christopher Oakley
                                                 D. CHRISTOPHER OAKLEY
                                                 Assistant United States Attorney




                                            2
